+++++/DETAILED ACTION
Claims 1-4, 7, and 9-26 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to the specification is withdrawn in light of Applicant’s amendment.
The objection to claim 23 because of an informality is withdrawn in light of Applicant’s amendment to the claims.  
The objection to claims 8 and 13-14 under 37 CFR 1.75 as being a substantial duplicates of claims 5 and 6 is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 1-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the deposit requirement is withdrawn in light of Applicant’s deposit statement and evidence of acceptance of the deposit under the Budapest Treaty is withdrawn in light of Applicant’s amendment to the claims. 
The rejection of claims 1-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 2-18 and 23-25 under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s amendment to the claims.  

Claim Objections
Claim 26 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim 14 is objected to because it is not written in proper Markush format.  The claim should be in the format “selected from the group consisting of A, B, C and D.”  In line 1 “selected from:” should be replaced with -- selected from the group consisting of--.  See MPEP § 2173.05(h). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for locus converted plants of HMX6821 produced by transformation, does not reasonably provide enablement for locus converted plants of HMX6821 produced by other methods.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

Claim 19 is drawn to a method of producing a plant of hybrid HMX6821 comprising at least one desired trait, where the method comprises introducing a single locus conversion conferring the trait into HMX6821.  Claim 20-21 are drawn to a pumpkin plant, wherein the pumpkin plant has a single locus conversion and essentially all of the physiological and morphological characteristics of hybrid HMX6821 when grown under the same environmental conditions.  
Dependent claim 22 recites that the single locus conversion is introduced into HMX6821 by genetic transformation. For claim 22 to be limit claim 19 and be properly dependent on it, claims 19-21 must encompass the plant where the single locus conversion is introduced by other methods. 
HMX6821 is an F1 hybrid, produced by crossing two nonce-named inbred pumpkin plants (pg 55, line 26, to pg 56, line 11).  When an inbred is crossed to itself, the progeny are all identical to itself.  When an F1 like HMX6821 is crossed to itself, the progeny are all diverse, with each trait that is heterozygous in the F1 segregating in the progeny.  No amount of continued selfing will regenerate the F1.
The specification teaches that a single locus conversion can be introduced into the plant by methods like recurrent selection, mutation breeding, backcrossing, pedigree breeding, haploid/double haploid production, marker-assisted selection, and genomic selection (e.g., pg 31, line 30, to pg 36, line 30, pg 53, lines 16-28) all require crossing HMX6821 to another plant, which generates progeny with segregating traits.  No amount of backcrossing those progeny to 
The vast majority of these methods will not produce a plant with all of the physiological and morphological characteristics of hybrid HMX6821 when grown under the same environmental conditions.
DNA guided genome editing, Zinc finger nuclease (ZFN) technology and the CRISPR/Cas system, like other gene editing technologies, require backcrossing to eliminate off-target alterations.  Similarly, oligonucleotide directed mutagenesis, cisgenesis, intragenesis, and RNA-dependent DNA methylation also require backcrossing to eliminate off-target alterations.  Thus, none of these methodologies will produce plants with essentially all of the physiological and morphological characteristics of hybrid HMX6821.
Agro-infiltration is used for transient expression of a gene (pg 22, lines 28-29) and thus will not produce a single locus conversion, which requires genomic modification.  
TALENs, engineered meganucleases, and re-engineered homing endonucleases are tools used in gene editing (pg 43, lines 5-10), but are not methods themselves.  
The only method that will produce a plant that has a single locus conversion and otherwise all of the physiological and morphological characteristics of hybrid HMX6821 when grown under the same environmental conditions is genetic transformation.  Alternately, the above recited methods can be performed on one or both of the parents of HMX6821 then crossing the resulting plants;  for these to be enabled, the patents of HMX6821 must be deposited.  
The specification also fails to overcome this unpredictability by providing a working example of production of a plant that has a single locus conversion and essentially all of the 
Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate these methods for producing a plant that has a single locus conversion and essentially all of the physiological and morphological characteristics of hybrid HMX6821 listed in Table 1 when grown under the same environmental conditions. 
Response to Arguments
Applicant urges that claim 20 is amended to recite a pumpkin plant designated HMX6821 comprising a single locus conversion and otherwise all of the physiological and morphological characteristics of hybrid pumpkin designated HMX6821 (response pg 10).
This is not found persuasive because the methods of introducing the single locus conversion encompass more than just genetic transformation;  these other methods are not enabled.
Applicant urges that the previous action acknowledges that producing the plant by genetic transformation is enabled (response pg 10-11).
This is not found persuasive because for claim 22 to be properly dependent upon claim 20, claim 20 must be broader than claim 22 and must encompass plants produced by methods other than transformation.  Such other methods are not enabled.  It is noted that while it would be 
Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is different from the rejection set forth in the Office action mailed 5 May 2021, as applied to claims 2-18 and 20-25.  Applicant’s arguments filed 4 August 2021 have been fully considered but they do not apply to this new rejection, necessitated by amendment.  
Claims 2-4 encompass parts of a hybrid pumpkin HMX6821, including seeds, embryos, and cells.
HMX6821 is an F1 hybrid, produced by crossing two nonce-named inbred pumpkin plants (pg 55, line 26, to pg 56, line 11).  When an inbred is crossed to itself, the progeny are all identical to itself.  When an F1 like HMX6821 is crossed to itself, the progeny are all diverse, with each trait that is heterozygous in the F1 segregating in the progeny.
Seeds produced on HMX6821 are the result of HMX6821 being crossed to itself or to another pumpkin plant.  These seeds are thus F2 progeny of the inbred parent pumpkin plants used to produce HMX6821 or are outcross progeny of those parents.  Embryos and cells are parts of those seeds and are similarly genetically distant from HMX6821.
The structural features that distinguish progeny of the F1 hybrid HMX6821 from other pumpkin plants, including siblings of HMX6821 are not described in the specification. The 
No species are described in the specification.  Thus, one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus.  
Hence, Applicant has not, in fact, described seeds, embryos and cells from seeds and embryos of HMX6821, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Territorial Seeds (2017, “Kandy Korn Plus”, Spring Catalog, pg 82) taken with the evidence of .
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 5 May 2021, as applied to claims 1-3, 5-6, 8, 13-14 and 20-22.  Applicant’s arguments filed 4 August 2021 have been fully considered but they are not persuasive.  
The determination was made using the characteristics of Cucurbita pepo variety “Anita” that do not vary under different environmental conditions. Appendix A compares the descriptions of “Anita” in Table 1 of ‘380, ‘447, ‘449 and ‘230. The characteristics in bold are those that differ among the descriptions. Thus, these characteristics are those that are affected by environmental conditions. The characteristics not in bold are those upon which this determination was made.  The only ones of these characteristics that are listed in the instant Table 1 are cotyledon shape, leaf margin and color, fruit skin color, fruit ribs presence and depth, fruit wartiness, and seed color.
Territorial Seeds teaches hybrid pumpkin Kandy Korn Plus that like HMX6821 has very small, orange fruit.  Territorial Seeds is silent about cotyledon shape, leaf margin and color, fruit ribs presence and depth, fruit wartiness, and seed color of Kandy Korn Plus;  the Examiner cannot determine whether the prior art possesses the unrecited characteristics.  Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.  See In re Best 195 USPQ 430, 433 (CCPA 1977). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 9-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Territorial Seeds (2017, “Kandy Korn Plus”, Spring Catalog, pg 82) in view of Johnson (2011, US 7,915,489).
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 5 May 2021, as applied to claims 1-25.  Applicant’s arguments filed 4 August 2021 have been fully considered but they are not persuasive.  
The claims are drawn to a seed of hybrid HMX6821, a plant part, a tissue culture or a plant cell, where a plant regenerated from the plant part, tissue culture, or plant cell has all the morphological and physiological characteristics of hybrid HMX6821, fruit produced from the plant, the plant comprising a single locus conversion and essentially all the morphological and physiological characteristics of hybrid HMX6821, methods of harvesting the fruit and producing pumpkin seed, methods of vegetatively propagating and grafting the plant, methods comprising applying plant breeding techniques to the plant, and methods comprising isolating nucleic acids from the plant.  
The teachings of Territorial Seeds are discussed above.  Territorial Seeds do not teach tissue culture of the plant, methods of crossing and applying plant breeding techniques to the plant, methods of vegetatively propagating and grafting the plant, methods of harvesting the fruit 
Johnson teaches tissue culture of a pumpkin plant (claims 6-7), methods of crossing and applying plant breeding techniques to the plant (claims 9-10, 13-14, 17 and 19;  column 9, line 53, to column 11, line 62;  column 13, line 21, to column 15, line 2), methods comprising isolating nucleic acids from the plant (claims 22-23), methods of harvesting the fruit and producing pumpkin seed (claims 9 and 24), methods of vegetatively propagating the plant (claims 15-16), and methods of introducing a desired trait, including herbicide resistance, into the plant by genetic transformation (column 15, line 7, to column 17, line 48); the resulting plant would have a single locus conversion.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply these to Kandy Korn Plus.  One of ordinary skill in the art would have been motivated to do so to propagate the plant, to produce the economically important fruit, to introduce traits like disease or herbicide resistance into the plant, and to introduce traits from Kandy Korn Plus into other plants.  

Response to Arguments against both art rejections
Applicant urges that because of the deposit and claim amendments the claimed plant is no longer anticipated by the prior art (response pg 12).
This is not found persuasive.  The deposit does not overcome the art, as one can deposit a prior art plant.  The claim amendments also do not overcome the art.  The rejection included claim 1 and the only amendment to that claim was the deposit number.  

This is not found persuasive because Applicant has not indicated how the claim amendments distinguish the claimed plant from the prior art.  It is also noted that the Response to the Request under 37 CFR § 1.105 also does not overcome the art.  Although the response indicated that the parents of HMX6821X have not been used in another patented hybrid, the prior art plant does not appear to have been patented.  The response did not states that the parents of HMX6821X have not been used to produce a hybrid that has been sold or otherwise distributed, as has Kandy Korn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/Anne Kubelik/Primary Examiner, Art Unit 1662